Citation Nr: 0804884	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-29 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a bipolar disorder with 
depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1970 and 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

There is no competent evidence which shows that the veteran 
had a bipolar or depressive disorder while in service, or 
that his current psychiatric disorder is related to active 
military service.


CONCLUSION OF LAW

The veteran's bipolar disorder with depression was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

The veteran contends that while stationed at Fort Ord in the 
summer of 1971 he tried to commit suicide following a sexual 
assault.  He stated that he informed someone at to the 
clerk's office and was taken to a hospital.  

However, SMRs and personnel records are negative for 
treatment or diagnosis of any psychiatric symptoms, to 
include bipolar disorder or any symptoms related thereto.  
The records are likewise devoid of any complaints of, or 
reference to a hospitalization and do not contain any 
indication of treatment consistent with a suicide attempt or 
sexual assault.  At his separation examination in September 
1971, the veteran reported no pertinent psychiatric 
complaints at that time.  Clinical evaluation of his 
psychiatric status was within normal limits and the 
separation report does not reference the presence of mental 
problems or impairment of any sort.  The veteran received a 
honorable discharge from service.

During an enlistment examination for the Army National Guard 
in October 1972 the veteran did not report any previous 
psychiatric hospitalizations or suicide attempt.  He 
specifically denied frequent trouble sleeping, depression, 
excessive worry or nervous trouble of any sort.  Psychiatric 
evaluation at that time was normal.

In support of the veteran's claim are VA and private 
outpatient treatment records dated from 1982 to 2005.  The 
first post service diagnosis of bipolar disorder is found in 
a VA hospital summary dated in June 1991.  At that time the 
veteran reported a history of childhood molestation at age 14 
by the family physician.  He made no reference to any alleged 
difficulties associated with his military service.  The 
veteran was hospitalized multiple times between 1992 and 1996 
for repeated suicide attempts and continued to relate a 
history of childhood molestation.  None of the physicians 
offered a medical opinion that the veteran's diagnosed 
bipolar disorder was caused by his military service or an 
incident of service.

There are essentially no other pertinent clinical records 
associated with the claims file until 2003, which show 
regular psychiatric treatment by various health 
professionals.  The most recent records, dated in 2004 and 
2005, show that throughout the course of his seeking 
treatment the veteran referenced both childhood molestation 
and the claimed in-service sexual assault.  None of these 
treatment records establish a nexus between bipolar disorder 
and military service and no medical expert of record has 
suggested that the veteran's bipolar disorder with depression 
began during military service, or is in any way related to 
military service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the veteran's claimed psychiatric 
disability is related to his military service other than the 
veteran's contentions.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as a layman, he simply does not have 
the necessary medical training and/or expertise to determine 
the cause of his bipolar disorder.  As it is the province of 
trained health care professionals to enter conclusions, which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (a layperson is generally not competent to 
opine on a matter requiring knowledge of medical principles, 
such as causation or diagnosis).  

The Board has also considered the supportive statements of 
the veteran's family and friends, who have indicated that in 
recent years the veteran had told about the in-service sexual 
assault.  However, these statements are a recounting many 
years later about what the veteran said about the alleged 
incident, and hence cannot ultimately be viewed, by 
themselves, as sufficient evidence that the incident in fact 
occurred or that the veteran's bipolar disorder is in any way 
service related. 

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claim; however, given the facts of this case a VA examination 
is not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, a medical opinion is not necessary to decide 
the claim, in that any such opinion could not establish the 
existence of the claimed service incurrence nor provide 
evidence of a past event.  Because the evidence of record is 
sufficient to make a decision on the claim, VA is not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a current disability and 
an indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

For the reasons stated above, the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in December 2002 and April 2003, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a bipolar disorder with depression is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


